Citation Nr: 1609596	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  05-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cystic acne.  

2.  Entitlement to service connection for gastroesophageal acid reflux (GERD). 

3.  Entitlement to service connection for peripheral neuropathy.  

4.  Entitlement to service connection for hypertensive vascular disease (hypertension).  

5.  Entitlement to service connection for prostatic hypertrophy. 

6.  Entitlement to service connection for an acquired mental disorder other than anxiety. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) from January and June 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

These matters were previously before the Board in November 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  In November 2009, the Board also remanded the issues of entitlement to service connection for a generalized anxiety disorder and entitlement to service connection for erectile dysfunction.  In a February 2011 rating decision, the Appeals Management Center (AMC) granted service connection for erectile dysfunction and generalized anxiety disorder; thus, those issues are no longer for appellate consideration.  The Board has recharacterized the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as a claim for entitlement to service connection for an acquired psychiatric disability other than anxiety.  See Clemons v. Shinseki, 23 Vet. App (2009).

The issue of entitlement to an increased rating for anxiety, entitlement to a service connection for a jaw disability as due to cancer, entitlement to a TDIU, and entitlement to compensation under 38 U.S.C.A. § 1151 have been raised by the record in a January 2016 accredited representative's brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A February 2010 VA examination report addressed the issue of whether several of the Veteran's disabilities were caused by, or aggravated by, the Veteran's service-connected diabetes and/or service-connected myeloma.  In a February 2011 rating decision, the AMC granted service connection for generalized anxiety disorder.  (Anxiety medications were noted to have been started in October 2001 by a private provider.)  

As is discussed in further detail below, based on the Veteran's accredited representative's 2016 arguments, to include an alleged lack of clinical records since 2006, further development is warranted.

Cystic Acne 

Private correspondence from Dr. J.T. Backe, dated in June 2005, reflects that it is "very possible" that the Veteran has acne that is somewhat cystic.  He further stated that "Agent Orange exposure could be linked to this problem."  Dr. Backe's opinion is too speculative upon which to base a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  However, it did warrant VA obtaining a clinical opinion under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).
 
A February 2010 VA examination report reflects that the Veteran does not have chloracne and that the Veteran's acne is due to sex, race, genetics, hormones, and diet.  The examiner opined that the Veteran's acne was not related to, or aggravated by, the Veteran's service-connected diabetes or myeloma. 

In a January 2016 brief, the Veteran's accredited representative contends that the Veteran's service-connected anxiety worsens his acne.  The representative cited to two studies to support his contention.  Thus, a supplemental clinical opinion on the issue of aggravation is warranted. 

GERD

The Veteran contends that the onset of his GERD was in approximately the 1970s.  He has reported that he was formally diagnosed in the early 1980s and is on medication.  However, a 2003 VA examination report reflects that the onset of heartburn was in 1997.  The Veteran reported at a 2010 examination that the course since onset was "Stable".

A January 1999 record reflects that the Veteran had GERD and was prescribed Zantac 150 mg. b.i.d.  It was noted that he "is having indigestion and acid reflux symptoms.  He says he has had a hiatal hernia and reflux before."

A November 2000 record reflects that the Veteran reported that Zantac was not helping his reflux "that well" and he was changed from Zantac to Prilosec 20 mg. daily.

A February 2010 VA examination report reflects that the Veteran's GERD is due to age, dietary factors and conditions that affect the gastroesophageal junction such as obesity.  The examiner noted that the Veteran's GERD is not linked to his service-connected diabetes or myeloma because the GERD predated them, and the condition has not increased in treatment or intervention since the onset of his diabetes or myeloma as indicated by the fact that they have been stable with no changes/increases in medication.

In a January 2016 brief, the Veteran's accredited representative contends that anti-anxiety medication and anti-depressants have GI side effects and that stress is a factor in GERD.  The representative cited to a study to support his contention regarding stress.  Thus, a supplemental clinical opinion on the issue of aggravation is warranted.  In addition, additional VA clinical records, if any, may reflect whether the Veteran's medication for GERD has increased after use of medications for an acquired psychiatric disability, and if so, the reason(s) why it may have increased.  A January 2006 VA clinical record reflects that the Veteran was not interested in continuing with Citalopram or Traszone and reported that he takes Xanax infrequently.)  

Peripheral Neuropathy  

The Veteran has a diagnosis of diabetes.  The record does not include a diagnosis of diabetic peripheral neuropathy.  

A March 2008 VA examination found normal pulses, normal coordination, and no signs of motor or sensory loss. 

In a January 2016 brief, the Veteran's accredited representative asserted that records since 2006 may be indicative that the Veteran now has peripheral neuropathy and that VA should attempt to obtain them.

Hypertension

The Veteran contends that he has had high blood pressure since the 1970s.  Private records in 1993 reflect that the Veteran had a history of hypertension and a family history of hypertension (mother and brother)  (See April 1993 private record).  The record further reflects that the Veteran was a smoker and "somewhat overweight". 

An April 1996 private record reflects that the Veteran had an increase in his Zestoretic to 20/25 once a day and will continue with Verelan SR 240 mgs a day.  

A January 2003 Disability Determination letter from Dr. W. Crouch reflects that the Veteran reported that his hypertension was under "good control."  The Veteran was noted to be on the following medications:

Lisinopril 20/12.5 qd.
Trazodone 50 mgs.
Xanax .25mg quid prn
Verelan 240 qd, 
Aspirin, one daily
Nexium 20 mg. qd.
Mycardis 80 mg. 1/2 tab daily
Vioxx 25 mg. qd
Flomax .4 mg qd.

A June 2003 VA examination report reflects that the Veteran was on the following medication for his hypertension with no side effects:

Micardis 40 mg a day
Zestoretic one tablet a day
Verelan one a day.

A February 2010 VA examination report reflects that the Veteran's essential hypertension is due to age, race, genetics, and diet.  The examiner noted that the Veteran does not have renal problems or renal hypertension and there is no proteinuria to indicate such; thus his hypertension is not caused by, or aggravated by, his diabetes.  The examiner also found that his hypertension was not caused by, or aggravated by, the Veteran's myeloma.  The examiner noted that the Veteran's hypertension predated his service-connected diabetes and myeloma.

In a January 2016 brief, the Veteran's accredited representative contends that the Veteran's service-connected anxiety and/or diabetes causes or aggravates his hypertension.  (A January 2006 VA clinical record reflects that the Veteran was not interested in continuing with Citalopram or Traszone and reported that he takes Xanax infrequently.)  The representative cited to a study to support his contention.  Thus, a supplemental clinical opinion on the issue of aggravation is warranted. 

Prostatic Hypertrophy 

The Veteran has reported that he started having urinary issues in the late 1970s and that he was diagnosed in the 1980s with benign prostatic hypertrophy (BPH) and started on medications.  However, he has also reported that it was around 1990 when he started noticing the presence of frequent urination (See 2003 VA examination report). 

In 2003, the Veteran reported that he was on Flomax .4mg, once a day and Ditropan XL 10 mg a day and was doing well on that regimen.  

Correspondence from Dr. S.B. Owens, dated in January 2005, reflects that the Veteran had a "slightly enlarged prostate with a decrease urinary flow rate" in 1989.  In 2000, the Veteran was placed on Flomax.  

A March 2008 VA examination report reflects that the Veteran had a "generally enlarged" prostate.  

In April 2008, the Veteran underwent microwave therapy, for BPH obstructive voiding, which improved his situation.  December 2008 and August 2009 records from Dr. B. Sharpe reflect that post microwave therapy, the Veteran was improved, still had some "mild obstructive voiding", was still requiring Flomax, but was happy. 

A February 2010 VA examination report reflects the opinion of the examiner that that the Veteran's BPH is due to age, race, genetics, and hormonal factors.  The examiner opined that it is not due to, or aggravated by, service because the Veteran did not have the condition in service.  The examiner also found that the Veteran's BPH is not linked to his service- connected diabetes or myeloma, predates both, and has not increased in treatment or intervention since the onset of diabetes or myeloma.  

Although the examiner stated that the Veteran's BPH had not increased in treatment or intervention after the Veteran's diabetes and myeloma, the examiner did not explain why the transurethral microwave therapy was not indicative of a worsening of the Veteran's BPH.  If it is indicative of a worsening, the examiner should opine as to whether any worsening was a natural process or related to a service-connected disability. 

Acquired Psychiatric Disability other than anxiety

A June 2003 VA examination report reflects that the Veteran has a diagnosis of mild general anxiety disorder. 

2005 and 2006 VA clinical records reflect a diagnosis of PTSD, depressive disorder, and rule out alcohol abuser (e.g. January, March, April and October2005, and January 2006 VA records by Dr. J. Dowben and/or Dr. G. Dhaliwal.)

A March 2008 VA examination report reflects that the Veteran had a diagnosis of Anxiety disorder with features of PTSD, but that he did not meet the criteria for a diagnosis of PTSD.  The examiner stated in pertinent part as follows:

Veteran does not meet full DSM-IV criteria for PTSD. However, psychosocial impairment partially attributed to subthreshold PTSD symptoms.  The examiner stated that the Veteran's "mixed anxiety/depressive symptoms, of which subthreshold PTSD is a part, is best accounted for by Anxiety disorder NOS at this time."

A February 2010 VA examination report reflects that Veteran had a diagnosis of anxiety disorder NOS (mixed anxiety and depression with features of PTSD).  The examiner noted that the Veteran had been diagnosed with GAD in 2003 and anxiety disorder NOS in 2008.  The examiner noted that the current diagnosis of anxiety disorder NOS more accurately reflects the clinical picture "at this time"; however, the pertinent period on appeal is from the date of service connection, which is May 2003.


Accordingly, the case is REMANDED for the following action:
(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file VA and private clinical records from January 2006 to present. 

2.  Thereafter, obtain supplemental clinical opinions as to the following:

a.) is it as likely as not that the Veteran's acne is chronically worsened (not merely a temporary flare-up) by his service-connected acquired psychiatric disability and/or medication for such.  

b.) is it as likely as not that the Veteran's GERD is chronically worsened ( not merely a temporary flare-up) by his service-connected acquired psychiatric disability and/or medication for such.  In providing an opinion, the clinician should review the Veteran's GERD medication prior to his acquired psychiatric medication as opposed to after use of medication for an acquired psychiatric disability, and should discuss whether any increase in severity of GERD is due to the natural progression of the disease or due to acquired psychiatric medication.  Any opinion as to an increase in medication should cite to the pertinent clinical record(s).

c.) is it as likely as not that the Veteran's hypertension is chronically worsened (not merely a temporary flare-up) by his service-connected acquired psychiatric disability and/or medication for such.  In providing an opinion, the clinician should review the Veteran's hypertension medication prior to his acquired psychiatric medication as opposed to after use of medication for an acquired psychiatric disability, and should discuss whether any increase in severity of hypertension is due to the natural progression of the disease or due to acquired psychiatric medication.  Any opinion as to an increase in hypertension should cite to the pertinent clinical record(s).

d.) is it as likely as not that the Veteran's prostatic hypertrophy is chronically worsened (not merely a temporary flare-up) by his service-connected acquired psychiatric disability and/or medication for such.  In providing an opinion, the clinician should the Veteran's April 2008 microwave therapy for BPH obstructive voiding, and whether this indicates a worsening of his condition due to a service-connected disability and/or medication to treat such, or a worsening due to the natural progression of the prostate disability.

e.) is it as likely as not that the Veteran has had PTSD in accordance with the DSM during the period from May 2003 to present, or is at more likely that his has had subclinical PTSD and/or anxiety with PTSD symptoms.  The clinician should consider the pertinent evidence of record and reconcile the findings that the Veteran does not meet the criteria for PTSD (e.g. June 2003 VA examination, March 2008 VA examination report, February 2010 VA examination report) as well as the findings that he does meet the criteria for PTSD (2005 and 2006 VA clinical records by Dr. J. Dowben and/or Dr. G. Dhaliwal.)

3.  Schedule the Veteran for an examination to determine if he has peripheral neuropathy causally related to, or aggravated by, a service-connected disability.  All pertinent diagnostic testing should be performed.  

4.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



